DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 claim recites “moving to a location adjacent to the driving vehicle based on the first location information;”
However, the scope of the claim cannot be determined and it’s unclear how to move a location. Furthermore “the first location information” is lacking antecedent basis


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8, 9, 12-15 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2018/0105056) in view of Genta (JP2014014202A).

Re Claim 1; Fan discloses a method for charging a battery performed by a charging vehicle in an autonomous driving system, the method comprising: (Abstract)
receiving a request message requesting charging of a battery of a driving vehicle from a control center, the request message including first location information related to a location of the driving vehicle and battery information related to a remaining battery capacity of the driving vehicle; (Abstract, Par 0035, 43 etc.)
receiving a control message including charging information for charging the battery of the driving vehicle from the control center, the charging information including road location information (traffic) related to a road location for the battery charging, lane information related to an occupancy lane occupied for charging, and time information related to an occupancy time of the occupancy lane (Par 0036-0037, Fig. 4b Based on the GPS information, the control center would determine both the lane the vehicle is occupying (lane information) and the time the vehicle is occupying that lane); 
moving to a location adjacent to the driving vehicle based on the first location information; (Par 0049) 
charging the battery of the driving vehicle in the occupancy lane based on the charging information. (Par 0049)
Fan does not disclose when heights of the driving vehicle and the charging vehicle are different from each other, moving the charging vehicle so that a center portion of a first wireless charging device of the driving vehicle and a center portion of a second wireless charging device of the charging vehicle are located at the same location as each other in a horizontal axis; 
Genta discloses when heights of the driving vehicle and the charging vehicle are different from each other, moving the charging vehicle so that a center portion of a first wireless charging device of the driving vehicle and a center portion of a second wireless charging device of the charging vehicle are located at the same location as each other in a horizontal axis;(Par 0059 and also see Fig. 8 the height direction at an optimum predetermined position where electric power can be stably received. )
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have adjusted the height of the vehicles to be centered as shown by Genta motivated by the desire to transfer power at the optimum level so that the power transferred is stabled as shown by Genta

Re Claim 2; Fan discloses wherein the charging information is generated based on a current location of the driving vehicle and/or traffic congestion on a path to a destination. (Par 0036)

Re Claim 3; Fan discloses further comprising: acquiring second location information indicating locations of wireless charging devices for the battery charging from the driving vehicle; and acquiring charging location information related to a location of a first wireless charging device for the battery charging among the wireless charging devices from a user. (Par 0046)

Re Claim 4; Fan discloses further comprising: moving to a location closest to the first wireless charging device based on the charging location information. (Par 0046,49)

Re Claim 8; Fan discloses further comprising: moving to a location at which the strength of the magnetic field for the battery charging is the strongest. (Par 0052 0069)

Re Claim 9; Fan discloses wherein a second wireless charging device of the charging vehicle moves along a location of a first wireless charging device of the driving vehicle. (Fig. 4b)

Re Claim 12; Fan discloses a charging vehicle for battery charging in an autonomous driving system, the charging vehicle comprising: (Fig. 2)
a wireless charging device (210) for wireless charging; 
a transmitter and a receiver (22, 20) configured to communicate with a sever(par 0043); (Par 0022) and 
a processor (16) configured to be functionally connected to the transmitter and the receiver, 
wherein the processor is configured to: (Fig. 1)
receive a request message requesting charging of a battery of a driving vehicle (200) from a control center, the request message including location information related to a location of the driving vehicle and battery information related to a remaining battery capacity of the driving vehicle, 
the processor receives receive a control message including charging information for charging the battery of the driving vehicle from the control center, the charging information including location information related to a road location for the battery charging, lane information related to an occupancy lane occupied for charging, and time information related to an occupancy time of the occupancy lane, (See the rejection of claim 1)
move the charging vehicle to a location adjacent to the driving vehicle based on the location information, (Fig. 2, par 0049)
control the wireless charging device to charge the battery of the driving vehicle in the occupancy lane based on the charging information. (Fig. 2, 0049)
Fan does not disclose when heights of the driving vehicle and the charging vehicle are different from each other, moving the charging vehicle so that a center portion of a first wireless charging device of the driving vehicle and a center portion of a second wireless charging device of the charging vehicle are located at the same location as each other in a horizontal axis; 
Genta discloses when heights of the driving vehicle and the charging vehicle are different from each other, moving the charging vehicle so that a center portion of a first wireless charging device of the driving vehicle and a center portion of a second wireless charging device of the charging vehicle are located at the same location as each other in a horizontal axis;(Par 0059 and also see Fig. 8 the height direction at an optimum predetermined position where electric power can be stably received.)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have adjusted the height of the vehicles to be centered as shown by Genta motivated by the desire to transfer power at the optimum level so that the power transferred is stabled as shown by Genta.

Re Claim 13; Fan discloses wherein the charging information is generated based on a current location of the driving vehicle and/or traffic congestion on a path to a destination. (Par 0036)

Re Claim 14; Fan discloses wherein the processor acquires charging location information related to a location of a first wireless charging device for the battery charging from the driving vehicle. (Par 0037, the GPS data would include location information related to a location of a first wireless charging device )

Re Claim 15; Fan discloses wherein the processor moves the charging vehicle to a location closest to the first wireless charging device based on the charging location information. (0052)

Re Claim 19; Fan discloses wherein the processor moves the charging vehicle to a location at which the strength of the magnetic field for the battery charging is the strongest. (Par 0052 0069)

Re Claim 20; Fan discloses wherein a second the processor moves the wireless charging device of the charging vehicle moves along a location of a first wireless charging device of the driving vehicle. (Fig. 4b)

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2018/0105056) in view of Genta (JP2014014202A) in view of Ochi (US 20170267111)

Re Claims 5 and 16; Fan disclose has been discussed above. 
Fan does not disclose further comprising: when strength of a magnetic field for the battery charging is smaller than the minimum threshold value, adjusting a voltage value and/or a current value so as to increase the strength of the magnetic field.
However, Ochi discloses when strength of a magnetic field for the battery charging is smaller than the minimum threshold value, adjusting a voltage value and/or a current value so as to increase the strength of the magnetic field. (Par 0031).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have change/adjust the voltage and/or current to increase the strength of the magnetic field in order to maximize the power transferred to the vehicles.  

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2018/0105056) in view of Genta (JP2014014202A) in view of Kim et al. (US 2016/0278065).

Re Claims 6 and 17; Fan discloses further comprising: wherein a speed of the charging vehicle is adjusted so that the charging vehicle is located within a predetermined distance from the driving vehicle. (Par 056)
Fan does not disclose when other vehicles drive in the occupancy lane, transmitting a lane change request message requesting that other vehicles change a lane to other vehicles.
However, Kim discloses when other vehicles drive in the occupancy lane, transmitting a lane change request message requesting that other vehicles change a lane to other vehicles (Par 0225).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have transmit a lane change request to the other vehicles located in the vicinity in order to safeguard the power transmission purpose and also control the flow of traffic to avoid traffic congestion since the vehicles exchanging power might be traveling at a slower rate of speed. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
05/23/2022Primary Examiner, Art Unit 2836